Title: To James Madison from Thomas Law, 22 December 1823
From: Law, Thomas
To: Madison, James


        
          Dear Sir,
          Decr 22nd 1823.
        
        Permit me ⟨to⟩ introduce to you Mr. Chapman, the son of an old East India friend, who has relations in this Country. He is a British officer much esteemed & is travelling with very favorable impressions for his amusement. Mr: Ralston his fellow traveller a Philadelphian bearing a high character, I also take the liberty to introduce—any politeness shewn to them will be a favor conferred upon me. I remain With much esteem & respect yr obliged He St.
        
          Thomas Law
        
      